DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.
This office action is in response to applicant’s arguments/remarks filed on 11/15/2022. Claims 1, 3-5, and 7 have been amended. No claims have been cancelled and no new claims have been added. Accordingly, claims 1-7 are currently pending.

Response to Arguments
Applicant’s arguments, see applicant’s arguments/remarks, filed on 11/15/2022, with respect to the rejection(s) of claim(s) 1-3 and 5-6 under 35 U.S.C. 103 as being unpatentable over Asakura in view of Maekawa have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Asakura and Ikeuchi US 2005/0049784 A1 as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura JP 2017 007572 A (The applicant has provided an English translation on 09/27/2021 upon which the examiner is relying, hence Asakura) in view of Ikeuchi US 2005/0049784 A1 (hence Ikeuchi).
In re claims 1, 5, and 6, Asakura discloses an automatic travel guidance device which combines a navigation control part and an automatic travel control part (Paragraph 0002) and teaches the following:
a memory storage unit storing first map information, and second map information (Paragraph 0032, the map navigation map 126 and the high-precision map 136) updating period thereof is different from the first map information with respect to at least a portion of a period of time (Paragraphs 0035, 0040, 0062, and 0065);
and a processor configured to provide at least a portion of items to be provided by the first map information using the second map information in a case where the second map information had been updated based on newer information than the first map information at a time of providing the map information, the map information being guidance information for route guidance (Paragraph 0052, 0065)
However, Asakura doesn’t explicitly teach the following:
thereby providing map information which is the second map information that is visualized and on which the at least the portion of items is added
Nevertheless, Ikeuchi discloses a map information processing apparatus, a map update information storage medium, a map update information data structure, a map update information creating system, and a map information updating system (Paragraph 0002) and teaches the following:
thereby providing map information which is the second map information that is visualized and on which the at least the portion of items is added (Paragraphs 0058-0062 and Fig.1)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Asakura reference to include the map updating process, as taught by Ikeuchi, in order to provide a map information updating system which can revise map information surely and quickly (Ikeuchi, Paragraph 0010).
In re claim 2, Asakura teaches the following:
wherein the first map information is map information for navigation having image information for providing driving guidance to a driver of a vehicle, and wherein the second map information is map information for autonomous driving having control information for autonomous driving of the vehicle (Paragraphs 0035, 0039-0040, and 0067)
In re claim 3, Asakura teaches the following:
wherein route guidance to a destination is comprised in the items, wherein the processor is further configured to create at least a portion of guidance information for the route guidance using the control information in the map information for autonomous driving; and wherein the processor is further configured to perform the route guidance based on result of the created the at least a portion of guidance information (Fig.14 and Paragraphs 0068-0079)

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669